Exhibit AMERICAN APPAREL REPORTS FIRST QUARTER 2 § First quarter 2008 net sales of $111.6 million, up 52% over the first quarter of 2007 § EPS of $0.02 versus $0.03 in the prior year quarter § Company maintains EPS guidance of $0.32 to $0.36 for 2008 LOS ANGELES, May 13, 2008 American Apparel, Inc. (Amex: APP), a vertically integrated manufacturer, distributor, and retailer of branded fashion basic apparel, today announced its financial results for the first quarter of Net sales for the first quarter, and for the comparable period of the previous year, were as follows: Three months ended March 31, (Dollars in Thousands) 2008 2007 (unaudited) (unaudited) U.S. Wholesale sales $ 37,435 $ 29,392 U.S. Retail sales 33,124 21,217 Canada sales 12,163 7,140 International sales 28,912 15,754 Total net sales $ 111,634 $ 73,503 Total retail sales across all segments increased 65% to $63.1 million for the first quarter of 2008 as compared to $38.3 million for the same period in 2007, with same-store sales for stores open at least 12 months rising 36%. Total wholesale sales across all segments $48.5 million for the first quarter of 2008, as compared to $35.2 million for the first quarter of 2007, an increase of 38%.
